Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(m)(2) Date: To: DEALER NAME ADDRESS OF PRINCIPAL OFFICE CITY STATE ATTENTION: SELECTED DEALER AGREEMENT Ladies and Gentlemen: M.J. Whitman LLC (MJW), as the distributor of the shares of the series (and any classes thereof) of Third Avenue Trust listed on Exhibit A attached hereto (each a Fund and, collectively, the Funds), acting as agent for the Funds, has the exclusive right to effect the sale of shares of the Funds for the purpose of resale. MJW understands that you are a member, in good standing, of the Financial Industry Regulatory Authority, Inc. (FINRA) (your signature below shall constitute a representation of such membership in good standing) and, on the basis of such understanding, MJW invites you to become a Selected Dealer to distribute shares of the Funds on the following terms: 1. You and MJW agree to abide by the Rules of Fair Practice of the FINRA and all other federal and state rules and regulations that are now or may become applicable to transactions hereunder. Your expulsion or suspension from FINRA will automatically terminate this Agreement without notice. Either party may terminate this Agreement at any time upon 10 days written notice from an authorized officer provided that any transaction then in process shall be completed and as to such transaction(s), this Agreement shall remain in full force and effect. 2. You acknowledge that you are solely responsible for all suitability determinations with respect to offers and sales to your customers of shares of the Funds (including the selection of a particular class thereof with respect to any Fund offering multiple classes of shares). Orders for shares received from you and accepted by MJW will be at the public offering price applicable to each order, as established by the then current and effective prospectus and/or statement of additional information of the Applicable Fund or Funds (the Prospectus).
